IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

THE STATE OF WASHINGTON,                  )             No. 81053-7-I
                                          )
                              Respondent, )
                                          )
                 v.                       )             UNPUBLISHED OPINION
                                          )
MATTHEW T. BOLDT,                         )
                                          )
                              Appellant.  )

       BOWMAN, J. — Matthew T. Boldt appeals his conviction for second degree

rape by a health care provider under RCW 9A.44.050(1)(d). He argues the

definition of “treatment” in that statute is unconstitutionally vague. Alternatively,

he argues the statute is ambiguous and the rule of lenity applies. Because the

statute as applied to Boldt is not unconstitutionally vague and it is not ambiguous,

we affirm.

                                           FACTS

       Boldt worked as a licensed massage therapist at Hand and Stone

Massage and Facial Spa in Kent. D.Y., a member of Hand and Stone Massage

for two years, scheduled an 80-minute massage with Boldt on July 27, 2017.

During the massage, Boldt sexually assaulted D.Y.

       The State charged Boldt with second degree rape under RCW

9A.44.050(1)(d), alleging Boldt is “a health care provider,” D.Y. is his “client or




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81053-7-I/2


patient,” and the rape occurred “during a treatment session.” At trial, Boldt

argued D.Y. gave him sexual “vibes” during the massage and consented to

sexual contact. D.Y. testified that she never gave Boldt permission to touch her

in a sexual way and gave him “[a]bsolutely no[ ]” indication that she wanted

sexual contact.

       A jury convicted Boldt as charged. The court imposed a standard-range

indeterminate sentence of 78 months to life. Boldt appeals.

                                    ANALYSIS

Vagueness

       Boldt argues we should reverse his conviction because RCW

9A.44.050(1)(d) is unconstitutionally vague. We review the constitutionality of a

statute de novo. State v. Watson, 160 Wn.2d 1, 5-6, 154 P.3d 909 (2007).

       We presume a statute is constitutional, and a party challenging a statute

on vagueness grounds has the heavy burden of proving vagueness beyond a

reasonable doubt. State v. Coria, 120 Wn.2d 156, 163, 839 P.2d 890 (1992).

Principles of due process underlying the vagueness doctrine require that the

State afford a defendant fair warning of the proscribed conduct. See Spokane v.

Douglass, 115 Wn.2d 171, 178, 795 P.2d 693 (1990). A party challenging a

statute as vague must show beyond a reasonable doubt that either (1) the statute

does not define the criminal offense with sufficient definiteness that ordinary

people can understand what conduct is proscribed, or (2) the statute does not

provide ascertainable standards of guilt to protect against arbitrary enforcement.

Coria, 120 Wn.2d at 163.




                                         2
No. 81053-7-I/3


       Our first step in resolving a vagueness challenge is to determine whether

we review the statute as applied to the facts of a particular case or on its face.

Douglass, 115 Wn.2d at 181-82. If a statute does not involve First Amendment1

rights, then we evaluate a vagueness challenge by examining the statute as

applied to the particular facts of the case. Douglass, 115 Wn.2d at 182.

Because RCW 9A.44.050(1)(d) does not invoke First Amendment

considerations, we evaluate Boldt’s vagueness challenge as applied to the facts.

See State v. Mares, 190 Wn. App. 343, 352, 361 P.3d 158 (2015) (finding the

third degree rape statute does not invoke the First Amendment and therefore the

vagueness challenge must be evaluated as-applied).

       A person commits second degree rape when,

       under circumstances not constituting rape in the first degree, the
       person engages in sexual intercourse with another person . . .
       [w]hen the perpetrator is a health care provider, the victim is a client
       or patient, and the sexual intercourse occurs during a treatment
       session, consultation, interview, or examination. It is an affirmative
       defense that the defendant must prove by a preponderance of the
       evidence that the client or patient consented to the sexual
       intercourse with the knowledge that the sexual intercourse was not
       for the purpose of treatment.

RCW 9A.44.050(1)(d).

       Boldt argues RCW 9A.44.050(1)(d) is unconstitutionally vague because it

does not sufficiently define the word “treatment.” He contends the definition of

“treatment” is vague because it

       allows the State to prosecute anyone who is a licensed health care
       provider while conducting any “professional service” that they hold




       1   U.S. CONST.


                                          3
No. 81053-7-I/4


         themselves out to be an expert in, regardless of whether that
         [service] is actually treatment under any reasonable definition.

We disagree.

         “[F]or purposes of RCW 9A.44.050,” “treatment” is defined as “the active

delivery of professional services by a health care provider which the health care

provider holds himself . . . out to be qualified to provide.” RCW 9A.44.010(15).

The legislature defines “massage” and “massage therapy” as a “health care

service involving the external manipulation or pressure of soft tissue for

therapeutic purposes.” RCW 18.108.010(6). “Health care provider” includes

members “of a health care profession under chapter 18.130 RCW.” RCW

9A.44.010(14)(a). “Massage therapists . . . licensed under chapter 18.108 RCW”

are health care providers. RCW 18.130.040(2)(a)(iv); see also LAWS OF 2007,

ch. 165, § 1 (“The legislature finds that licensed massage practitioners should be

treated the same as other health professionals under Title 18 RCW.”).

         On July 27, 2017, Boldt was a licensed massage therapist holding himself

out as qualified to provide massage therapy as a staff member of Hand and

Stone Massage. He sexually assaulted his client D.Y. while delivering massage

therapy services. As applied to Boldt, RCW 9A.44.050(1)(d) afforded fair

warning of the proscribed conduct and provided an ascertainable standard to

protect against arbitrary enforcement. The statute is not unconstitutionally

vague.

         Boldt proffers several hypothetical scenarios to show the definition of

“treatment” is impermissibly vague. For example, he opines that the statute

would cover a massage therapist providing “ ‘erotic massages,’ ” even though



                                           4
No. 81053-7-I/5


other statutes outlaw that conduct. And the statute would cover a hypnotherapist

engaging in sexual conduct while providing conversion therapy, “despite the

dubious nature of such ‘treatment.’ ” But because we review Boldt’s claim as-

applied, we examine the statute in the context of the particular facts of Boldt’s

case, not “hypothetical situations at the periphery of the [statute]’s scope.”

Douglass, 115 Wn.2d at 182-83.2

Rule of Lenity

        Alternatively, Boldt argues that the definition of “treatment” as used in

RCW 9A.44.050(1)(d) is “[a]t the very least” ambiguous, and we should apply the

rule of lenity when interpreting its scope.3 But Boldt identifies no ambiguity in the

definition. Instead, he argues the term is defined too broadly for the same

reason he argues it is impermissibly vague—because it allows the State to

prosecute any health care provider engaged in “any ‘professional services,’ ” no

matter if the provider is qualified to perform those services. That the plain

language of the definition does not distinguish between those services a

professional is qualified to provide and those that a professional is not qualified to

provide does not render the statute ambiguous. Because the statute is not




         2 Boldt also cites State v. White, 97 Wn.2d 92, 640 P.2d 1061 (1982), and State v.

Williams, 144 Wn.2d 197, 26 P.3d 890 (2001), in support of his argument that the definition of
“treatment” is unconstitutionally vague. Because both cases address the facial validity of statutes
that invoke First Amendment rights, we do not find them persuasive. See White, 97 Wn.2d at 97
n.1; Williams, 144 Wn.2d at 203-04.
        3The rule of lenity is a tool of statutory construction requiring us to construe an
ambiguous statute in the light most favorable to a criminal defendant. State v. Evans, 177 Wn.2d
186, 193, 298 P.3d 724 (2013).


                                                5
No. 81053-7-I/6


ambiguous, we need not apply the rule of lenity. State v. McDaniel, 185 Wn.

App. 932, 936, 344 P.3d 1241 (2015).4

        We affirm Boldt’s conviction for second degree rape.




WE CONCUR:




         4 In a statement of additional grounds for review, Boldt argues that “the law does not

state with specifics what consent by conduct is.” He is incorrect. RCW 9A.44.010(7) defines
“consent” as “words or conduct indicating freely given agreement to have sexual intercourse or
sexual contact.” The court instructed the jury accordingly.


                                                6